DETAILED ACTION
Response to Amendment
The amendment filed 6/22/2021 has been entered. Claims 12-24 are currently pending in the application. Applicant’s amendments have not overcome the outstanding rejections, previously set forth in the Non-Final Office Action mailed 3/22/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaporative emissions control system” in claims 12-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjey et al (WO2016/049320A1).
Regarding claim 12, Benjey teaches a fuel tank system (Figures 22-26; Paragraphs 0065-0078) comprising: a fuel tank (612); a fuel tank pressure sensor that senses a pressure of the fuel tank (Paragraphs 0044, 0051, 0052, 0062, 0072 [See “control module 630 continuously monitors…the fuel tank pressure”, for example]); a first vent valve (652 in Figure 22, or one of the valves in Figure 23A/B corresponding to 
Benjey further teaches a cam driven tank venting control assembly (Figures 23-26) having a rotary actuator that is capable of rotating a cam assembly based on a refueling event being detected (the recited “cam driven tank venting control assembly” does not inherently include structure which is configured to detect a refueling event and perform the function based on that detection, nor does the limitation inherently include structure which is even capable of detecting a refueling event), the cam assembly having at least a first cam having a first cam profile capable of selectively opening and closing the first port based on operating conditions (Figures 23-26; Paragraphs 0074-0078).
Benjey further teaches a controller capable of being configured to command a signal to the tank venting control assembly to open the first port a predetermined minimal amount to a position between open and closed positions (For example, see specifically valve 720 and its port, in Figure 24; Paragraphs 0075-0076 [note, in 
Regarding claim 13, Benjey discloses the invention of claim 12 as discussed above, and Benjey teaches that the controller is capable of being configured such that the predetermined minimal amount does not trigger a premature shut off (PSO)(See "controller" in paragraphs 0074 and 0078, and "control module 630" in paragraphs 0068-0073 [the claim does not recite any configuration/programming of the controller]).
Regarding claim 14, Benjey discloses the invention of claim 12 as discussed above, and Benjey teaches that the controller is capable of being configured such that the predetermined minimal amount is further a function of at least one of fill rate, fill level and temperature (See "controller" in paragraphs 0074 and 0078, and "control module 630" in paragraphs 0068-0073 [the claim does not recite any configuration/programming of the controller, and does not recite any calculation of the predetermined minimal amount based on a function of the variables]).
Regarding claim 15, Benjey discloses the invention of claim 12 as discussed above, and Benjey teaches that a second vent line (see line to canister 632 in Figure 22, or one of the vent lines in Figure 23A/B corresponding to that vent line, or the vent 
Regarding claim 16, Benjey discloses the invention of claim 15 as discussed above, and Benjey teaches a housing that at least partially houses the rotary actuator (See Figures 23A-B).
Regarding claim 17, Benjey discloses the invention of claim 16 as discussed above, and Benjey teaches that the controller is capable of being configured to operate the tank venting control assembly to minimize an amount of vapor delivered to the canister during refueling (See "controller" in paragraphs 0074 and 0078, and "control module 630" in paragraphs 0068-0073).
Regarding claim 21, Benjey discloses the invention of claim 12 as discussed above, and Benjey teaches that the cam driven tank venting control assembly is disposed in the fuel tank (Paragraphs 0074-0075).
Regarding claim 22, Benjey discloses the invention of claim 12 as discussed above, and Benjey teaches a float level sensor assembly that provides a fill level indication to the controller, wherein the controller is capable of being configured to command a signal to the tank venting control assembly to open the first port as a function of tank pressure and as a function of fill level (Paragraphs 0043-0044 [the claim does not recite any configuration/programming of the controller to perform the steps attributed to the controller]).

Regarding claim 18, Benjey teaches a fuel tank system (Figures 22-26; Paragraphs 0065-0078) comprising: a fuel tank (612); a fuel tank pressure sensor that 
Benjey further teaches a cam driven tank venting control assembly (Figures 23-26) having a rotary actuator that is capable of rotating a cam assembly based on a refueling event being detected (the recited “cam driven tank venting control assembly” does not inherently include structure which is configured to detect a refueling event and perform the function based on that detection, nor does the limitation inherently include structure which is even capable of detecting a refueling event), the cam assembly having at least a first cam having a first cam profile capable of selectively opening and closing the first port based on operating conditions (Figures 23-26; Paragraphs 0074-0078).

Regarding claim 19, Benjey discloses the invention of claim 18 as discussed above, and Benjey teaches that the controller is capable of being configured to operate the tank venting control assembly to minimize an amount of vapor delivered to the canister during refueling (See "controller" in paragraphs 0074 and 0078, and "control module 630" in paragraphs 0068-0073).
Regarding claim 20, Benjey discloses the invention of claim 18 as discussed above, and Benjey teaches that the controller is capable of being configured such that the intermediate position corresponds to a predetermined minimal amount that is a function of at least one of fill rate, fill level and temperature (See "controller" in paragraphs 0074 and 0078, and "control module 630" in paragraphs 0068-0073 [the 
Regarding claim 23, Benjey discloses the invention of claim 18 as discussed above, and Benjey teaches that the cam driven tank venting control assembly is disposed in the fuel tank (Paragraphs 0074-0075).
Regarding claim 24, Benjey discloses the invention of claim 18 as discussed above, and Benjey teaches a float level sensor assembly that provides a fill level indication to the controller, wherein the controller is capable of being configured to command a signal to the tank venting control assembly to open the first port as a function of tank pressure and as a function of fill level (Paragraphs 0043-0044, [the claim does not recite any configuration/programming of the controller to perform the steps attributed to the controller]).

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Benjey does not teach a fuel pressure sensor of the fuel tank, the examiner respectfully submits that Benjey teaches a fuel pressure sensor of the fuel tank and monitoring fuel pressure of the fuel tank several times in the Specification, as cited above in paragraphs 0044, 0051, 0052, 0062, 0072 (See “control module 630 continuously monitors…the fuel tank pressure”, for example).
In response to applicant’s argument that Benjey does not teach opening the port to a position between the open and closed positions as a function of tank pressure, the 
Applicant has not specifically argued that new limitation, regarding operation of the cam assembly based on a refueling event being detected. However, the examiner respectfully submits that the recited “cam driven tank venting control assembly” does not inherently include structure which is configured to detect a refueling event and perform the function based on that detection, nor does the limitation inherently include structure which is even capable of detecting a refueling event. In applicant’s disclosure a separate controller controls the rotary actuator to perform its functions. The prior art teaches control of the cam driven tank venting control assembly by a controller, which is capable of being configured to perform the recited step, and therefore anticipates the claim limitation.
In response to applicant’s argument that Benjey fails to teach "the controller commands a signal to the tank venting control assembly to open the first port as a function of tank pressure and as a function of fill level", the examiner respectfully submits that no configuration/programming of the controller is recited, and the controller of Benjey is capable of being configured to perform the step recited in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747